DETAILED ACTION
Introduction
This office action is in response to applicant’s request for continued examination filed 3/22/2021. Claims 1, 3-5, 7-9 and 11 are currently pending and have been examined. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered. 
Response to Arguments
Applicant’s arguments, see remarks, filed 2/18/2021, with respect to the claim rejections have been fully considered and are persuasive.  The 35 USC 103 rejections of the previously pending claims have been withdrawn. The Examiner 
Allowable Subject Matter
Claims 1, 3-5, 7-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Raiman et al. (Raiman, US 2018/0300312), Li et al. (Li, US 2017/0109355), Hao et al. (Hao, An end-to-end model for question answering over knowledge base with cross-attention combining global knowledge, August 2017), Lee et al. (Lee, US 9,940,361), Gentile et al. (Gentile, US 2008/0244375),  Tong (US 2017/0193094), HU (US 2018/0341686) and Miyoshi et al. (Miyoshi, US 2018/0039633). 
Miyoshi teaches a target subject and corresponding conversion tinto a word vector in each subject type and candidate characteristics of the subject in each subject type. 
Tong teaches generating a subject vector from a query component, wherein the relevancy between the subject and target characteristics is determined.  
None of the above references teach alone or in obvious combination: 
claim 1, “A method for mining general text content, comprising:
acquiring a question including a target subject and a target characteristic;
inputting the target subject and the target characteristic into a question recognition model, to determine whether the target subject is associated with the target characteristic, wherein the question recognition model converts the target subject into a word vector of the target subject, determines a type of the target subject and candidate characteristics of the target subject according to a knowledge base, merges the word vector, the type and the candidate characteristics of the target subject determined according to the knowledge base to obtained a merged object, compares the merged object with the target characteristic, and determines, based on a result of the comparison, whether the target subject is associated with the target characteristic;
in response to the question recognition model outputting the target subject being associated with the target characteristic, performing operations comprising inputting the target subject, the target characteristic and a target text into a pre-constructed answer prediction model, and determining, in the target text, a starting position and an ending position of an answer to the question by the answer prediction model, the answer prediction model being pre-trained based 
in response to the question recognition model outputting the target subject being not associated with the target characteristic, stopping the operations,
wherein the method is performed by at least one processor.”
Independent claims 5 and 9 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 3, 4, 7, 8 and 11 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        



lms
5/8/2021